Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 1 of 12               PageID #: 1



 LAW OFFICE OF SARA JO BUEHLER, LLLC

 SARA JO BUEHLER #8280
 CHRISTIAN P. GRAY #9715
 1110 Nu`uanu Ave, Suite 8
 Honolulu, Hawaii 96817
 Telephone: (808) 829-7474
 Email: sara@sarajolaw.com
        christy@sarajolaw.com

 Attorneys for Plaintiff
 CHUN HAN WANG

                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAI`I


  CHUN HAN WANG,                                    CIVIL NO. _________________________
                                                    (Other Civil Action)
                 Plaintiff,
                                                    COMPLAINT; DEMAND FOR JURY
           vs.                                      TRIAL; SUMMONS

  UNIVERSITY OF HAWAI`I AT MANOA;
  DAVID LASSNER; PETER ARNADE;
  DAN BOULOS; JOHN DOES 1-20; JANE
  DOES 1-20; and DOE GOVERNMENTAL
  AGENCIES 1-20;

                 Defendants.




                                         COMPLAINT

        COMES NOW, Plaintiff CHUN HAN WANG (“Plaintiff”), by and through his attorneys,

 LAW OFFICE OF SARA JO BUEHLER, LLLC, hereby complains against the above-mentioned

 Defendants and alleges and avers as follows:




                                                1
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 2 of 12                       PageID #: 2



 I.     JURISDICTION AND VENUE

            1. This Court has subject matter jurisdiction over the claims set forth in this

 Complaint pursuant to 28 U.S.C. § 1331, as Plaintiff’s claims arise under Title VII of the Civil

 Rights Act, as amended, and supplemental jurisdiction of Plaintiff’s state claims against

 Defendants.

            2. The acts, omissions and transactions alleged herein occurred entirely in the State

 of Hawaii. Pursuant to 28 U.S.C. § 1391(b), venue is therefore proper in this Court.

            3. On or about August 30, 2018, Plaintiff received a Notice of Right to Sue from the

 U.S. Equal Employment Opportunity Commission, dated August 27, 2018.

            4. On or about September 14, 2018, Plaintiff received a Notice of Dismissal and

 Right to Sue from the Hawai`i Civil Rights Commission, dated September 11, 2018.

 II.    PARTIES

            5. Plaintiff Chun Han Wang (“Plaintiff”) is, and at all times relevant herein, was a

 resident of the City and County of Honolulu, State of Hawaii.

            6. At all times relevant herein, Defendant University of Hawai`i at Manoa

 (“Defendant UH Manoa”) was and is a public co-educational research university and a

 governmental entity of the State of Hawai`i.

            7. Defendant David Lassner (“Defendant Lassner”) is and, at all times relevant

 herein, was a resident of the City & County of Honolulu, State of Hawaii.

            8. Defendant Peter Arnade (“Defendant Arnade”) is, and at all times relevant herein

 was a resident of the City & County of Honolulu, State of Hawaii.

            9. Defendant Dan Boulos (“Defendant Boulos”) is, and at all times relevant herein

 was a resident of the City & County of Honolulu, State of Hawaii.




                                                  2
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 3 of 12                          PageID #: 3



            10. At all times relevant herein, all actions taken by any agent and/or employee of the

 Defendant UH Manoa were within the scope of that individual’s office or employment.

            11. At all times relevant herein, all allegations made against Defendants include

 allegations for collective and/or individual action taken through their employees and/or agents.

            12. Defendants JOHN DOES 1-20; JANE DOES 1-20; and DOE ENTITIES 1-20

 (hereinafter “Doe Defendants”) are individuals, corporations, partnerships, entities or

 governmental units named hereunder fictitious names for the reasons that their true identities are

 presently unknown to Plaintiff, except that they are persons and/or entities who are subsidiaries,

 agents, associates, masters, servants, employees and/or who were in some manner presently

 unknown to Plaintiff engaged in activities alleged in the Complaint filed herein; and/or who are

 in some manner responsible for the damages to Plaintiff; and/or who conducted some activity in

 a negligent and/or intentional manner, which negligent and/or intentional conduct was a

 proximate cause of the injuries or damages to Plaintiff; and/or who are in some manner related to

 the named Defendants; and Plaintiff pray leave to insert herein their true names and capacities,

 activities, and/or responsibilities when the same are ascertained. Plaintiff has conducted research

 through third-parties in order to identify the persons and/or entities liable for damages to Plaintiff

 complained of herein. Plaintiff at this time is unable to identify the names and individuals of the

 person and/or entities of other Defendants until Plaintiff proceeds with discovery.

 III.   STATEMENT OF FACTS

            13. Plaintiff brings this action for equitable relief and monetary damages as a result of

 the following acts and occurrences:

                    a. Defendants discriminated against Plaintiff in violation of Title VII of the

                        Civil Rights Act; and




                                                   3
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 4 of 12                          PageID #: 4



                    b. Defendants retaliated against Plaintiff by denying him promotion to Full

                        Professor (Rank 5) for reporting discrimination by other faculty members

                        and Defendants, including Defendants Boulos, Arnade and Lassner, all of

                        whom were directly involved in the decision-making process for

                        promotion.

            14. During Plaintiff’s employment with Defendant UH Manoa, Plaintiff has been

 discriminated against because of his national origin/ancestry/ethnicity (Chinese/Taiwanese)

 and/or because he is foreign born (not U.S. born).

            15. During Plaintiff’s employment with Defendant UH Manoa, Plaintiff was

 discriminated against in terms and conditions of his employment with Defendant UH Manoa

 through less favorable treatment/assignments, denial of promotions and pay disparity, compared

 to similarly situated non-Chinese/Taiwanese and U.S. born co-workers (other faculty members).

            16. Plaintiff brings this action as a result of Defendants’ retaliation against him after

 he complained about his colleague (also non-American) being discriminated against and after he

 reported that he himself was being discriminated and retaliated against by other faculty,

 including Defendants Boulos and Arnade. Plaintiff reported multiple times his complaints of

 discrimination/retaliation to multiple supervisory and managerial employees of Defendant UH

 Manoa, including the Interim Chancellor of University of Hawai`i at Manoa, Defendant Lassner;

 however, those complaints fell upon deaf ears. Instead of investigating or disciplining or in any

 way acting to rectify the situation, Defendants retaliated against Plaintiff by denying him

 promotion to Full Professor (Rank 5).

            17. The retaliation was known and tolerated by Defendants and their supervisory and

 managerial employees.




                                                   4
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 5 of 12                        PageID #: 5



            18. In retaliation for Plaintiff’s complaints, Defendants created a pretextual basis for

 denying him promotion.

                                              FACTS

            19. Plaintiff was hired by Defendant University on August 1, 2008 as an Assistant

 Professor (Rank 3) in the Academy for Creative Media (“ACM”), College of Arts and

 Humanities, at the University of Hawai`i at Manoa.

            20. At the time of hire, Plaintiff, who was born in Taiwan, was a U.S. permanent

 resident but not a U.S. Citizen.

            21. On July 1, 2012, Plaintiff was awarded tenure at Defendant UH Manoa, and as

 part of the tenure grant, on August 1, 2012, he was promoted to Associate Professor (Rank 4).

            22. In Fall 2016, Plaintiff applied for promotion from Associate Professor (Rank 4) to

 Full Professor (Rank 5).

            23. For Fall 2016, and pursuant to then current Defendant UH Manoa policy,

 guidelines and procedures, and then current University of Hawai`i Professional Assembly-Board

 of Regents (UHPA-BOR) Collective Bargaining Agreement, the application process for

 promotion included five separate review levels: (i) Faculty (Department) Personnel Committee

 (“FPC”); (ii) Department Chair; (iii) Dean of the College where the applicant works; (iv) Tenure

 and Promotion Review Committee (“TPRC”); and (v) Chancellor. Additionally, an applicant for

 promotion could appeal negative promotion decisions and request further review.

            24. The first level of promotion review, the FPC, was a “local” level (or department

 level) review conducted by a committee of senior tenured faculty members from the applicant’s

 home department or unit. The FPC had to have at least five (5) senior tenured members of equal




                                                  5
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 6 of 12                       PageID #: 6



 or higher rank to which the applicant has applied. For an applicant to Full Professor (Rank 5), all

 5 voting members of the FPC therefore must be Full Professor (Rank 5) or higher.

            25. The second level of promotion review was with the Department Chair, who is

 supposed to provide the perspectives of how the faculty member’s work fits within the

 Department mission, goals and curriculum.

            26. The third level of promotion review was with the Dean of the College where the

 applicant works, who is supposed to provide a broader level of review of the applicant’s work in

 terms of the department, campus and the national impact, and make his or her independent

 assessment and recommendation.

            27. The fourth level of promotion review was the TPRC, which consisted of tenured

 faculty from across the UH Manoa campus, excluding the applicant’s home department or

 college. The TPRC is supposed to analyze the applicant’s accomplishments and contributions to

 his or her department, college, and entire UH Manoa campus, compared to other faculty within

 the same classification and rank across UH Manoa.

            28. The final level of promotion review was with the Chancellor.

            29. If there are any negative recommendations with respect to the promotion

 application, the Chancellor’s office will notify the applicant who then can review their dossier

 and submit additional information for review by the TPRC if the TPRC was negative, or by the

 Chancellor if the TPRC was positive.

            30. In Fall 2016, Defendant Boulos was the Department Chair for ACM, Defendant

 Arnade was the Dean of the College of Arts & Humanities, and Defendant Lassner was the

 Interim Chancellor of UH Manoa and President of the University of Hawai`i system.




                                                  6
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 7 of 12                       PageID #: 7



            31. In September 2015, prior to Plaintiff’s application for promotion in Fall 2016,

 Plaintiff verbally complained to then current ACM Chair, Anne Misawa (who was also his direct

 supervisor), about what he reasonably perceived to be discrimination against another faculty

 member of ACM based on national origin. Plaintiff recused himself from a committee position

 in protest of that discrimination.

            32. In September 2016, Defendant Boulos (then current ACM Chair) warned Plaintiff

 that Defendant Arnade’s office did not support Plaintiff’s promotion because of his September

 2015 recusal from a committee position, which he made in protest of discrimination he had

 reported to then ACM Chair Misawa.

            33. Defendant UH Manoa and Defendant Arnade allowed three underqualified ACM

 Associate Professors (Rank 4), including Misawa, to become members of the FPC and to review

 Plaintiff’s application for promotion to Full Professor (Rank 5) in violation of UH Manoa policy

 and procedure. Additionally, in violation of existing policy and procedures, the three Rank 4

 faculty were allowed to be present during FPC deliberations and voting, even though they were

 not allowed to cast votes themselves.

            34. As part of the promotion review process, external evaluations by non-UH scholars

 were solicited. The external evaluations provide an opinion about the scholarly contributions

 which the applicant has made in his/her field and they provide an opinion whether or not they

 recommend promotion at UH Manoa.

            35. The FPC that evaluated Plaintiff’s application considered seven qualified external

 evaluation letters for Plaintiff’s promotion deliberations. Six of the seven external reviewers

 provided favorable evaluations of Plaintiff and recommended promotion, while only one external

 reviewer recommended against promotion.




                                                  7
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 8 of 12                          PageID #: 8



              36. The one negative external evaluation was noticeably prejudiced against Plaintiff,

 containing numerous inaccuracies, falsehoods and defamatory insinuations that five of the six

 FPC voting members and all three FPC non-voting members willfully ignored.

              37. The FPC voted 5-1 against promotion and in their majority report, submitted on or

 about November 30, 2016, they based the majority of their denial of promotion on the one

 negative external review that contained numerous inaccuracies and falsehoods.

              38. On or about December 2, 2016, Defendant Boulos, then ACM Chair, also

 recommended against Plaintiff’s promotion in a self-contradicting assessment report where he

 refuted several falsehoods, then willfully embraced the one rogue negative external evaluation

 that insinuated those falsehoods as justification for denying Plaintiff a promotion.

              39. On or about December 14, 2016, Defendant Arnade, Dean of the College of Arts

 & Humanities, also recommended against Plaintiff’s promotion and in his assessment report he

 misrepresented Plaintiff’s September 2015 recusal from a committee and misrepresented the

 credentials of the six positive external reviewers to discredit their support of Plaintiff’s

 promotion.

              40. The negative assessments submitted by the FPC, Defendant Boulos and

 Defendant Arnade, which were filled with inaccuracies skewed and clouded Plaintiff’s

 accomplishments and resulted in the TPRC initially recommending against promotion for

 Plaintiff in a vote of 6 against promotion to a vote of 2 for promotion.

              41. As part of the appeal process, on or about March 6, 2017, Plaintiff submitted a

 Rebuttal Statement to the Chancellor (Defendant Lassner) and the TPRC committee, in which he

 outlined: (i) discrimination against himself based on his foreign national origin/ethnicity in the

 form of hostile work environment, unfavorable treatment, disparity in pay and the negative




                                                    8
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 9 of 12                          PageID #: 9



 promotion assessments he received; and (ii) outlined the inaccuracies in the negative promotion

 assessments by the FPC, Defendant Boulos (ACM Chair) and Defendant Arnade (Dean of

 College of Arts & Humanities.

            42. After re-reviewing Plaintiff’s application materials and his formal Rebuttal

 Statement, the TPRC reversed itself and found promotion should be granted for Plaintiff in a

 vote of 5 for promotion and 3 against promotion. The TPRC stated in their assessment that it did

 not appear appropriate that three ACM Associate Professors were allowed to deliberate with the

 FPC on the matter of Plaintiff’s promotion to Full Professor, and expressed concern that the

 FPC, Chair and Dean level review overly focused on the one negative external review and agreed

 with Plaintiff that the external reviewers providing positive review were reputable.

            43. On or about April 21, 2017, Defendant Lassner (Interim Chancellor for UH

 Manoa), the last step in the promotion review process, despite the TPRC’s recommendation to

 promote and their stated concerns with the process, voted to deny promotion to Plaintiff.

            44. Despite Plaintiff’s claims of discrimination and in violation of UH Manoa policy,

 Defendant Lassner did not refer Plaintiff’s complaints of discrimination for investigation and

 instead denied his promotion.

            45. On May 2, 2017, Plaintiff met with Defendant Lassner to discuss Defendant

 Lassner’s denial of Plaintiff’s promotion. In that meeting Plaintiff reiterated his complaints of

 discrimination and retaliation and reiterated the inaccuracies of the negative promotion

 assessments.

            46. Rather than investigate Plaintiff’s complaints, or even acknowledge them, on May

 15, 2017, via letter, Defendant Lassner affirmed his denial of promotion for Plaintiff.




                                                  9
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 10 of 12                            PageID #: 10



             47. During the same promotion cycle that Plaintiff was denied promotion, at least one

  other similarly situated U.S. born, non-Taiwanese/Chinese Associate Professor (Rank 4) with

  equal or lesser qualifications than Plaintiff was granted promotion to Professor (Rank 5) by

  Defendant Lassner and Defendant UH Manoa.

             48. Plaintiff, since his date of hire in 2008, has suffered unequal lower pay in

  comparison to similarly situated U.S. born co-workers.

             49. On or about May 16, 2017, Plaintiff filed a dual claim of national origin/ancestry

  discrimination and retaliation with the U.S. Equal Employment Opportunity Commission and the

  Hawai`i Civil Rights Commission.

  IV.    CAUSES OF ACTION

                                            COUNT I
        National Origin / Ancestry Discrimination Under Title VII Civil Rights Act of 1964,
                 42 U.S.C. § 2000e et seq., and Hawaii Revised Statutes § 378-2

             50. Plaintiff repeats and re-alleges all prior allegations as if fully set forth herein.

             51. Title VII of the Civil Rights Act of 1964, as amended, prohibits discrimination in

  the terms and condition of employment due to national origin / ancestry.

             52. Plaintiff was treated less favorably than others and/or was not treated on an equal

  basis by Defendants due to his national origin/ancestry (Chinese/Taiwanese and non-U.S. born)

  in that Defendants denied his promotion but granted promotion to other U.S. born and/or non-

  Chinese/Taiwanese faculty who was/were of equal or even lesser qualifications, and in terms of

  unequal pay.

             53. The aforesaid acts and /or conduct of Defendant UH Moana and its

  employees/agents constitutes discrimination as they were acts and/or failure to act by Defendant




                                                    10
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 11 of 12                            PageID #: 11



  and its employees/agents in direct violation of Title VII of the Civil Rights Act of 1964, as

  amended.

             54. Plaintiff has suffered, as a direct and proximate result of the aforesaid conduct,

  injuries and damages by way of loss of earnings and earning capacity, loss of fringe and pension

  benefits, and other benefits due him.

             55. As a further direct and proximate result of said unlawful employment practices,

  Plaintiff has suffered physical and emotional distress, mental anguish, outrage, depression,

  severe anxiety about his future, harm to his employability and earning capacity as well as loss of

  a career advancement opportunity, painful embarrassment and humiliation among his friends and

  co-workers which is manifest in emotional distress, disruption of his personal life, loss of

  productivity, loss of motivation and loss of enjoyment of the ordinary pleasures of everyday life.

                                             COUNT II
                        Retaliation under Title VII Civil Rights Act of 1964,
                   42 U.S.C. § 2000e et seq., and Hawaii Revised Statutes § 378-2

             56. Plaintiff repeats and re-alleges all prior allegations as if fully set forth herein.

             57. During the course of his employment with Defendant UH Moana Plaintiff

  engaged in statutorily protected activity by complaining about and reporting discrimination.

             58. In September 2015, Plaintiff reported and opposed discrimination to Defendant

  UH Manoa, through then ACM Chair Anne Misawa.

             59. In March 2017, Plaintiff again reported and complained of discrimination to

  Defendant UH Manoa, through a rebuttal statement letter to Defendant Lassner and the TPRC.

             60. In May 2017, Plaintiff again reported and complained of discrimination to

  Defendant UH Manoa and Defendant Lassner verbally during an in-person meeting with

  Defendant Lassner.




                                                    11
Case 1:18-cv-00461-ACK-RLP Document 1 Filed 11/26/18 Page 12 of 12                         PageID #: 12



                61. Defendant UH Manoa through its agents and employees, including Defendants

  Lassner, Arnade and Boulos, unlawfully retaliated against Plaintiff by wrongfully denying his

  promotion and failing to investigate his claims after Plaintiff engaged in protected activities.

                62. As a direct and proximate result thereof, Plaintiff suffered economic, general and

  special damages, including physical injury, sickness, mental and emotional distress, and lost

  income and employment opportunities.

         WHEREFORE, Plaintiff prays for Judgment against the Defendant jointly and severally

  as follows:

                A. For special damages in amounts to be proven at trial.

                B. For general damages in amounts to be proven at trial.

                C. For punitive damages in amounts to be proven at trial.

                D. For payment of reasonable attorneys’ fees and costs.

                E. For further legal and equitable relief as provided by law.

                F. For such other relief as the Court deems appropriate.

                   DATED: Honolulu, Hawai`i, November 26, 2018.

                                                         __/s/ Christian P. Gray____
                                                         CHRISTIAN P. GRAY
                                                         SARA JO BUEHLER

                                                         Attorneys for Plaintiff
                                                         CHUN HAN WANG




                                                    12
